         Case 2:18-cv-01835-MHH Document 73 Filed 11/13/20 Page 1 of 3                                  FILED
                                                                                               2020 Nov-13 PM 02:00
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

James Johnson, Jr., et al.                 *
                                           *
                    Plaintiffs             *     Case No.: 2:18-cv-1835-MHH
                                           *
 v.                                        *
                                           *
 ABF Freight System, Inc., et al.          *
                                           *
                    Defendants             *
******************************************************************************
    MOTION IN LIMINE TO EXCLUDE/LIMIT DR. LARS REINHART
        FROM OPINING ON BIOMECHANICS & ACCIDENT
    RECONSTRUCTION BECAUSE (1) HE IS NOT QUALIFIED AND
              (2) HIS OPINIONS ARE NOT HELPFUL


       For an engineer to be qualified to give engineering opinions, his opinions must

be within his specific subject area. The proffered opinions must also be helpful to

the factfinder by going beyond matters within the understanding of the average

layperson. Here, Dr. Lars Reinhart testified—among other things:

    • he is not putting himself forward as a biomechanical engineer and

    • he quantified force based on matters within the understanding of the average
      layperson (i.e., based on experience riding roller coasters).

The question before this Court is whether—as a mechanical engineer whose

opinions are based on his personal experience riding roller coasters—he should be

permitted to provide expert biomechanical opinions.1


1
 This Motion is limited to the issues of whether Dr. Reinhart is (1) qualified to give biomechanical
opinions and (2) whether his biomechanical and accident reconstruction testimony helpful. His
qualifications regarding medical causation where addressed in a separate, previously-filed Motion
and Memorandum in Support (Docs. 67 and 68, attached as Exhibits 1 and 2). The reliability of
                                                 1
        Case 2:18-cv-01835-MHH Document 73 Filed 11/13/20 Page 2 of 3




       As explained in the accompanying Memorandum in Support, Dr. Reinhart is

not a qualified biomechanical engineer (or spine doctor). He has not satisfied his

burden of showing he is qualified to offer biomechanical opinions—to the contrary,

he testified that he is a mechanical engineer—not a biomechanical engineer.

Additionally, his testimony would not be helpful, since—in his own words—his

accident reconstruction and quantification of force came from common, layperson

experience. As such, this Court should GRANT this Motion in Limine to Exclude

Dr. Reinhart from testifying since all his opinions rely on his unqualified and

unhelpful biomechanical and accident reconstruction opinions or, in the alternative,

limit him to prevent him from offering biomechanical and accident reconstruction

testimony.

       Respectfully Submitted, this the 13th day of November, 2020, A.D.



                                          THE TIEBAUER LAW OFFICES, LLC
                                          /s/ Eric Tiebauer
                                          ERIC TIEBAUER, ASB# 2431-E68E
                                          P.O. Box 1421
                                          4363 Highway 45 North
                                          Waynesboro, MS 39367
                                          Telephone: (601) 735-5222
                                          Facsimile: (601) 735-5008
                                          Email:             tiebauer@att.net
                                          Counsel for Plaintiffs




his opinions is addressed in the contemporaneously-filed Daubert Motion. These other motions
and their Supporting Memoranda—are incorporated by reference into this Motion.
                                             2
        Case 2:18-cv-01835-MHH Document 73 Filed 11/13/20 Page 3 of 3




                                      and

                                      BAER LAW, LLC
                                      JASON M. BAER, Bar No. 31609
                                            Admitted Pro Hac Vice
                                      3000 Kingman St., Ste 200
                                      Metairie, LA 70006
                                      Telephone: (504) 372-0111
                                      Facsimile: (504) 372-0151
                                      Email:       jbaer@baerlawllc.com


                         CERTIFICATE OF SERVICE

I certify that a copy of the above and foregoing pleading has been served upon

counsel for all parties via CM/ECF Filer System, on this 13th day of November, 2020.

                                /s/ Eric Tiebauer
                                ASB# 2431-E68E




                                         3
